DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
The amendment of February 25, 2021 has been received and entered.  With the entry of the amendment, claims 9-10 are withdrawn and claims 1-8 are pending for examination.
 
Election/Restrictions
Claims 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 2, 2019.

Furthermore, as to the restriction requirement as to species of how the volume of the spray spot determined, it is noted that in the response of October 2, 2019 applicant elected “optical profilometry” with traverse.  However, due to the lack of 35 USC 102 or 103 rejection of claim 1, the species have been rejoined, and all of the species of claims 5-8 examined.

Specification
The substitute specification file February 20, 2018 has been approved.

Claim Rejections - 35 USC § 112

The rejection of claims 1-8 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn due to the arguments provided in the amendment of February 25, 2021.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, lines 3-4, now has “spraying, by a spray gun, a coating material onto a substrate to produce an applied spray spot”, but line 11 has “v is a speed of a device spraying the coating material”, where this would give the question of whether the spray gun of line 3 is supposed also be “a device” for spraying the coating material for determining the layer thickness or whether a different device is used.  For the purpose of examination, either is understood to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.
Claim 1, at lines 8-13, an  equation for providing the layer thickness determination is provided, but it is unclear whether “a speed of a device spraying the 
Claim 1, lines 8-13, as to the formula and parameters provided, no units are provided in the claims and specification, however, it is clear that different results would be provided based on the units used for the parameters since no limitations are provided.  For example, if the speed is in m/s and the offset is in inches and the volume is in cm3 and the time in seconds, there would be a different result than if the speed is in inches/minute, the offset in cm, the volume in m3 and the time in seconds.  For the purpose of examination, any units can be used, but applicant should clarify what is 
Claim 1, line 11, as to the speed of the device, is this the speed as it moves in the parallel tracks or is it the time moving in the arrow direction in figure 2 in the specification?  It is unclear from the description in the specification at [00021]. Also as noted above for claim 1, it is unclear if this speed is for the applied spray spot with volume determined or for the future coating layer application. For the purpose of examination, either is understood to meet the requirements of the claims, but applicant should clarify what is intended, without adding new matter. In the amendment of February 25, 2021 no information was provided as to this issue/rejection, so the claim rejection is maintained.
Claim 4, lines 2-3, as to the speed and track offset being fixed– it is unclear if this means fixed for the use of the future coating layer application or the same values are used for depositing the volume to be measured and to be used for the future coating layer application or simply the fixed time span for the forming of  volume of the applied spray spot is referred to. For the purpose of examination, any of these options is understood to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter. In the amendment of February 25, 2021 no information was provided as to this issue/rejection, so the claim rejection is maintained.
The dependent claims also do not cure the defects of the claims from which they depend.

In the amendment of February 25, 2021, as to the two rejections as to claim 1, lines 8-13, applicant argues that the formula variables are explained in the claim and specification and the Examiner requests clarification as to what values of v and p are used, but that depends on the specific application, and applicant is not required to claim specific values for each variable in the claim, and not required to clarify where the values are standard or metric, where conversion is a function well within the skill level of an ordinary artisan, and the layer thickness is calculated to determine the specific layer thickness of the future coating will be based on the spray volume.
The Examiner has reviewed these arguments, however, the rejections are maintained.  While descriptions of variables are given, the question still remains as to if “a speed of a device spraying the coating material” and  “track offset” referred to are used when applying the initial coating material with the volume of an applied spray spot that is measured or whether they are values intended to be used when applying the future layer, and whether the same device and values are used for the applied coating spray spot with the volume determined and the future layer or not.  The Examiner is not asking if v is 10 m/s, for example, but whether the values are those used when applying the spray spot or for the future layer or both, and whether the same device/gun is used for applying the spray spot or for the future layer or both, because it is unclear as worded what is referred to, and if different values/devices used, it is unclear how the prediction is made.  Furthermore, as to the second aspect as to “units” not being provided, applicant has argued that one can convert units.  However, what is unclear, when the units are not claimed, is what the base units would be.  With the units not claimed or indicated, there is no requirement that they must be consistent so as to cancel out or give a specific resulting unit for thickness such as inch or meter, so it is 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 as now amended now contains abstract idea features such as 1) determining the volume of an applied spray spot applied in a fixed time span as a function of spraying, by a spray gun, of a coating material onto a substrate, where in claim 1 the volume can be determined by any method and would include metal determination (so including metal processes that would be performed in the human mind), and 2) calculating a layer thickness of a substrate coating that is to be applied to the substrate, using a taught equation, where the equation can be calculated simply by using mental determination (such as metal evaluation of the formula), so nothing in the claim precludes these steps from being practically performed by the mind, such that the claim recites abstract ideas, and as well the claim contains mathematical concepts (such as the equation as a mathematical formula, and mathematical calculations with the formula) (so meets Step 2A, prong one requirements, for example).  
Furthermore, the judicial exception as to abstract ideas is not integrated into a practical application. The claim now has spraying, using a spray gun, a coating material onto a substrate to produce an applied spray spot, where the volume that is determined 
Additionally as to claims 2, 3, use of a test substrate or gas turbine component substrate still provide for the coating arranging/application to simply be part of data gathering as noted above, and the claims are not patent eligible for the reasons given for claim 1 above.

Additionally as to claims 5-8, these give methods for determining volume, but these methods are well understood conventional ways of gathering data, so the claims are not patent eligible for the reasons given for claim 1 above.

It is noted that Subramanian et al (US 2012/0269958) provides how a substrate can be provided to an area for coating (which would in the broad sense prepare the substrate for coating) (note figures 2-7, [0056]-[0053]), where devices can be provided for applying/arranging coating corresponding to the devices described in the present specification for plasma spraying, cold spraying and powder flame spraying, and coating arranged/provided from these devices, for example (note figures 2-4 and 6, [0056]-0059], and [0061]-[0062]), where the devices/application would include providing a raster pattern/track offset (path offset) ([0048]), and where the spray gun/device would also have a speed ([0049]).  It is indicated that an applied spray spot that would have a volume is provided ([0039], figure 1), and that a final equation representing the thickness distribution is determined based of a single spray profile ([0042]-[0043]), and can be used for coating thickness computation and simulation ([0010], [0071], claim 1).  However, Subramanian does not specifically provide that the specific formula claimed would be indicated or used for determining layer thickness.

Response to Arguments
Applicant's arguments filed February 25, 2021 have been fully considered.

Applicant provides a detailed argument that the 35 USC 101 rejection is improper.  However, it is the Examiner’s position that the rejection is proper.  Applicant provides a listing as to considerations for Step 1, Step 2(A) – prong 1, and prong 2 and Step 2(B).
Applicant argues that as to Step 2(A) –prong 1, that the Examiner has identified specific limitations in the claims that allegedly recite the abstract idea, and that the Examiner asserts that applying a spray spot onto a substrate could be performed by the human mind, which is impossible, and applicant has added the use of a physical spray gun, and thus the output of 2A-prong 1 is NO and the claims are patent eligible. The Examiner disagrees with applicant’s position. In prong 1 the claim is considered as reciting a judicial exception, which it does in this case with the mathematical formula calculations and the volume determinations and calculating the layer thickness which can be done with the human mind.  Note MPEP 2106.04 and note applicant’s own wording from the amendment of February 25, 2021 (“does the claim recite a judicially recognized exception to patentability (e.g. abstract idea)?”) at page 11 of the amendment.  Note for example, MPEP 2106.04(II)(A)(2) states “The mere inclusion of a judicial exception such as a mathematical formula (which is one of the mathematical concepts identified as an abstract idea in MPEP § 2106.04(a)) in a claim means that the claim "recites" a judicial exception under Step 2A.”  Thus, while there may be physical steps and use of a spray gun in the claim, the presence of the mathematical 
Furthermore, as to Step 2(A)—prong 2, applicant argues that the Examiner has failed to identify whether there are additional elements recited beyond the judicial exception and evaluate such elements individually and in combination to determine whether the additional elements are integrated into the practical application and the spraying by a spray gun a spray spot onto the substrate is a specific and direct practical application integrated into the claim and cannot be considered abstract.  It is also argued that the claim calculates a layer thickness of the coating sprayed on the substrate based on the sprayed on volume of the spray on spot, and improvements are achieved by the present claims because the thickness can be calculated without requiring a complete coating to be sprayed or without using complicated software and the practical application is positively recited in the claimed.
  The Examiner disagrees with applicant’s position. The spraying step and using a spray gun was considered with the rest of the claim. Note the discussion in the rejection above as to the spraying in connection with the claim.  The Examiner is of the position that the additional steps to the claim – that is the spraying, with a spray gun, of a coating material to produce an applied spray spot – is merely a data gathering step providing forming the applied spray spot, where spraying would be a known application (so conventional) method that provides for the applying of the volume that must be provided to be determined and used for the layer thickness calculation, and as a data gathering step provides no meaningful limitation to the claim, so not integrated into a practical application. Thus, it is not that this is simply a well understood, routine activity (as in Step 2B, and further, conventionality would also be considered for step 2B and so 
Furthermore, as to a practical application established by showing technical improvement, whole coating does not need to be applied, etc., the Examiner disagrees with applicant’s position as to this case.  The thickness calculation is not integrated into a practical application of using such calculations, for example, where even if the thickness is calculated for future coatings – there is no requirement of any using of this thickness calculation in a practical actual application.  Applicant refers to the process allowing predetermining a thickness of a coating material arranged on a substrate so a thickness can be optimized without requiring a complete application of the coating material, or complicated software, however, as discussed above, the process does not require integrating the abstract idea of the layer calculation with actually activity of further coating, for example, so that the benefits and described features do not actually have to take place.  It is also noted that merely providing a step such as “Merely reciting the words "apply it" (or an equivalent) with the judicial exception” (note MPEP   The data gathering method is not shown to be a non-conventional, unusual way to gather data. The spraying is not shown to be an unknown method, simply using a spray gun, and the spray spot use is not shown as unique either, where the cited Subramanian et al (US 2012/0269958) (note paragraph 12 above) indicates that simulation of coating can be based on modeling of  a single spray spot (0019). As to the conventionality not being considered under Step (A) prong 2, as noted by applicant there is also consideration as to improvement over relevant technology. As well, the claim does not require only a single spray spot applied (as the spray spot can be part of an overall coating to the extent claimed).  References to not using complicated software appears to be directed to the abstract idea of the mathematical formula but does not describe or indicate how this would be integrated into a practical application, where there is still no practical application of the predicted coating thickness into a practical use application. Therefore, the rejection above is maintained.  Furthermore, as to actual activity of further coating actually using the resulting layer calculation or parameters, it is unclear whether applicant’s disclosure actually supports such further use.
As to Step 2B – applicant argues that something significantly more than the abstract idea is required, where the method allows for predetermining a thickness of a physical coating on a substrate so a coating layer thickness can be optimized without requiring a complete application of coating material.  The Examiner has reviewed these arguments, however, she disagrees with applicant’s position.  The data gathering step of applying the coating material in the spot using the spray gun does not provide something significantly more than the abstract idea, where the material needs to be applied so that the abstract idea/mathematical formula can be used, and the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413.  The examiner can normally be reached on M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718